DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one first outer peripheral cutting edge comprises two or more first outer peripheral cutting edges and the at least one second peripheral cutting edge comprises two or more second outer peripheral cutting edges” as in lines 1-3 of claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites on lines 1-3 that the “at least one first outer peripheral cutting edge comprises two or more first outer peripheral cutting edges and the at least one second peripheral cutting edge comprises two or more second outer peripheral cutting edges”.  It is unclear how a first outer peripheral cutting edge (singular) now has two or more first outer peripheral cutting edges and similarly, how a second peripheral cutting edge (singular) now has two or more second outer peripheral cutting edges?  How a cutting edge can have two or more cutting edges? Are each of the first and second peripheral cutting edges, divided such that each one is branched into two?  The way these claimed limitations have been set forth is unclear, rendering the claim indefinite.  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noland US 2004/0120777 in view of JP 57-127608 (hereafter—JP’608--) and in further view of Shpigelman et al. US 2019/0262913 (hereafter—Shpigelman--).
In regards to claims 1-2 and 4-6, Noland discloses an end mill (10) comprising a columnar body (refer to the body of the end mill as in Figure 9) that rotates about a center axis (inherently the end mill rotates in order to machine a workpiece), the tool body having a diameter that is constant in an axial direction of the tool body (see paragraph [0079] which discloses an embodiment on which there is an end mill having a diameter (singular) of ½ inch, also see Figures 9-12 where different cross sectional views of the end mill along the axis, show the diameters being constant along the axis) and at least one first outer peripheral cutting edge (refer to one of 20a, 20b, 20c or 20d), and at least one second one second outer peripheral cutting edge (refer to another one of the 20a, 20b, 20c or 20d), on an outer peripheral surface of the tool body (see Figures 9-12), wherein a relief angle (Ya) of the at least one first outer peripheral cutting edge (e.g. 20a) changes in an axial direction of the tool body from a bottom face that is one end of the tool body (see paragraph [0027]), and a relief angle (Yb) of the at least one second outer peripheral cutting edge (20b) changes in the axial direction from the bottom face (see paragraph [0027]); the value of the change or difference between each relief variation is at least on half or more of a degree (which encompasses 2˚ of the recited range on claim 6, therefore anticipating the claim).
Noland explicitly discloses and/or teaches that these changes in relief angles of each of their respective cutting edges are being performed in an attempt to reduce resonant vibration and achieve greater stability when machining (see at least paragraph [0027-0028]). 
However, Noland fails to explicitly disclose that the relief angle (Ya) of the first outer peripheral cutting edge (20a) changes as to increase in the axial direction of the tool body.
Nevertheless, JP’608 teaches that it is well known in the art to have an increase in relief or clearance angles along an axial direction of a tool body of an end mill.  See Figures 1 and 2.
However, Noland fails to explicitly disclose that the relief angle (Yb) of the second outer peripheral cutting edge (20b) changes as to decrease in the axial direction of the tool body.
Nevertheless, Shpigelman teaches that it is well known in the art to have a decrease in relief or clearance angles along an axial direction of a tool body of an end mill.  (See Figure 1 and the values of the clearance angle along the cutting edge as in paragraph [0118].  Note that in Shpigelman cutting edge (or tooth) 20, has a first sub-edge 38 and a second sub-edge 40, note that on paragraph [0118] the angle of first sub-edge 38, located axially closest to machining end is 12˚ and the angle of the second sub-edge 40, located axially closes to shank end, is 9˚, as such, the angle decreases along an axial direction of the tool body).
A person of ordinary skill in the art, upon reading the teachings of base reference: Noland, and as taught by JP’608 and Shpigelman, would also have recognized the desirability of changing the relief angle of the first outer peripheral cutting edge (20a) to increase in the axial direction of the tool body (JP’608’s teachings) and of changing the relief angle of the second outer peripheral cutting edge (20b) to decrease in the same axial direction of the tool body (Shpigelman’s teachings) depending on the desired reduction of resonant vibration and to achieve greater stability when machining (see at least paragraph [0027-0028] of Noland). JP’608 teaches that an increase of the relief angle in the axial direction of the tool body is one of a finite number of permutations known to be useful for increasing stability properties and to reduce resonant vibration.  Shpigelman teaches that a decrease of the relief angle in the axial direction of the tool body is another one of a finite number of permutations known to be useful for increasing stability properties and to reduce resonant vibration.   
Furthermore, base reference Noland, teaches relief angle ranges that would reasonably have been expected to be applicable to a cutting edge.   
Thus, it would have been obvious to a person of ordinary skill in the art to try having the relief angle of the cutting edge to increase in the axial direction based on the teachings of Noland and JP’608; and to try having the relief angle of the other cutting edge to decrease in the axial direction based on the teachings of Noland and Shpigelman in an attempt to reduce resonant vibration and achieve greater stability when machining (see at least paragraph [0027-0028] of Noland and Figures 1-2 of JP’608 and paragraph [0118] of Shpigelman); such that the manner on which the relief angles of each of the at least one first and the at least one second outer peripheral surfaces are contrary to each other (claim 2); and such that at a particular position within the axial direction, the relief angle of the at least one first and the at least one second outer peripheral cutting edges are the same and are different at another arbitrary position (claim 4), as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as the relief angle of each cutting edge be constant along the axis of tool; all relief angles of each cutting edge be increasing along the axis of the tool; or all relief angles of each cutting edge be decreasing along the axis the tool); and Noland has explicitly stated that each cutting edge is disposed at different relief or clearance angle, each relief or clearance angle changing along the axial direction (or entire length of the cutting edge).
In regards to claim 5, Noland as modified discloses the end mill according to claim 1, Noland as modified discloses that there inherently is a relief angle average value obtained by dividing a sum of the relief angles (Ya and Yb of Noland) of the at least one first and the at least one second outer peripheral cutting edges (20a and 20b of Noland) at an arbitrary outer peripheral cutting edge position (any position along the outer peripheral cutting edge) by a number of the at least one first and the at least one second outer peripheral cutting edges (20a and 20b of Noland) is a relief angle average value at an arbitrary position in the axial direction.
However, Noland as modified fails to disclose that value of the relief angle average is constant.
Since Noland as modified does, however, disclose that the each relief angle has a value and that there is a number of first and second peripheral cutting edges; such that a relief angle average is obtained by (Ya+Yb)/n, “n” being the number of cutting edges; the relief angle average value constitutes a defined value of the cutting tool. Therefore, the value of the relief angle average of the cutting tool is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the relief angle average value will depend on the desired stability properties and to reduce resonant vibrations. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined relief angle average value, were disclosed in the prior art by Noland as modified, it is not inventive to discover the optimum workable value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Noland’s relief angle average value to be as desired such as constant at an arbitrary position in the axial direction.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noland US 2004/0120777; JP 57-127608 (hereafter—JP’608--) and Shpigelman et al. US 2019/0262913 (hereafter—Shpigelman--) as applied to claim 1 above and in further view of Dawson US 3,456,316.
In regards to claim 3, Noland as modified discloses the end mill according to claim 1, Noland as modified discloses the first outer peripheral cutting edge (20a of Noland) and the second outer peripheral cutting edge (20b of Noland).
However, Noland as modified fails to disclose that each of the first outer peripheral cutting edge and the second outer peripheral cutting edge includes two or more outer peripheral cutting edges, relief angles of the respective two or more outer peripheral cutting edges of the first outer peripheral cutting edge are different from each other at an arbitrary position in the axial direction, and relief angles of the respective two or more outer peripheral cutting edges of the second outer peripheral cutting edge are different from each other at an arbitrary position in the axial direction.
Nevertheless, Dawson further teaches on Figures 1-3, that it is well known in the art of milling to have a first peripheral cutting edge (refer to cutting edge made up by cutting edges 15 and 16) and a second peripheral cutting edge (refer to another cutting edge made up by cutting edges 15 and 16); wherein each of the first outer peripheral cutting edge and the second outer peripheral cutting edge includes two outer peripheral cutting edges (16 and 15), relief angles (see Figure 2) of the respective two outer peripheral cutting edges of the first outer peripheral cutting edge are different from each other (note that cutting edge 16 has relief angle of 5˚ and cutting edge 15 has a different relief angle of 7˚) at an arbitrary position in the axial direction (as cross section 2-2 as in Figures 2), and relief angles (see Figure 2) of the respective two peripheral cutting edges of the second outer peripheral cutting edge are different from each other (note that cutting edge 16 has relief angle of 5˚ and cutting edge 15 has a different relief angle of 7˚) at an arbitrary position in the axial direction.  By providing the end mill with two peripheral cutting edges on each cutting edge, each two peripheral cutting edges disposed at different relief angles provides eliminates the cyclical vibration characteristic of prior art end mills by stabilizing the cutting path.
Accordingly, it would have been obvious for a person having ordinary skill in the art at the time the Applicant’s invention was filed to further modify Noland such that it includes two peripheral cutting edges on each of the first and second outer peripheral cutting edges, at different relief angles as taught by Dawson to eliminate cyclical vibrations and stabilizing the cutting path when machining.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noland US 2004/0120777; JP 57-127608 (hereafter—JP’608--) and Shpigelman et al. US 2019/0262913 (hereafter—Shpigelman--) as applied to claim 1 above and in further view of Hufschmied US 2015/0209877.
In regards to claim 3, Noland as modified discloses the end mill according to claim 1, Noland as modified discloses the at least one first outer peripheral cutting edge (20a of Noland) and the at least one second outer peripheral cutting edge (20b of Noland).
However, Noland as modified fails to disclose that each of the first outer peripheral cutting edge and the second outer peripheral cutting edge includes two or more outer peripheral cutting edges, relief angles of the respective two or more outer peripheral cutting edges of the first outer peripheral cutting edge are different from each other at an arbitrary position in the axial direction, and relief angles of the respective two or more outer peripheral cutting edges of the second outer peripheral cutting edge are different from each other at an arbitrary position in the axial direction.
Nevertheless, Hufschmied further teaches on Figure 1, that it is well known in the art of milling to have a first peripheral cutting edge (refer to any of the cutting edges made up by cutting edges 13/19; 14/20; 15/21; 16/22; 17/23; 18/24) and a second peripheral cutting edge (refer to another of the cutting edges made up by cutting edges 13/19; 14/20; 15/21; 16/22; 17/23; 18/24); wherein each of the first outer peripheral cutting edge and the second outer peripheral cutting edge includes two outer peripheral cutting edges (i.e. 13 and 19), relief angles (see at least claim 11 of Hufschmied) of the respective two outer peripheral cutting edges of the first outer peripheral cutting edge are different from each other at an arbitrary position in the axial direction, and relief angles (see at least claim 11 of Hufschmied) of the respective two peripheral cutting edges of the second outer peripheral cutting edge are different from each other at an arbitrary position in the axial direction.  By providing the end mill with two peripheral cutting edges on each cutting edge, each two peripheral cutting edges disposed at different relief angles provides eliminates the cyclical vibration characteristic of prior art end mills by stabilizing the cutting path.
Accordingly, it would have been obvious for a person having ordinary skill in the art at the time the Applicant’s invention was filed to further modify Noland such that it includes two peripheral cutting edges on each of the first and second outer peripheral cutting edges, at different relief angles as taught by Hufschmied to eliminate cyclical vibrations and stabilizing the cutting path when machining.
Response to Arguments
Rejections not based on Prior Art
Applicant's amendments have been fully considered but they are not persuasive and the previous 35 U.S.C. § 112 rejection of claim 3 is still proper.
Claim 3 recites on lines 1-3 that the “at least one first outer peripheral cutting edge comprises two or more first outer peripheral cutting edges and the at least one second peripheral cutting edge comprises two or more second outer peripheral cutting edges”.  It is unclear how a first outer peripheral cutting edge (singular) now has two or more first outer peripheral cutting edges and similarly, how a second peripheral cutting edge (singular) now has two or more second outer peripheral cutting edges?  How a cutting edge can have two or more cutting edges?  The way these claimed limitations have been set forth is unclear, rendering the claim indefinite.  Further clarification is needed.
The Examiner believes that the claim is intending to set forth a plurality of first and second cutting edges, “wherein a number of the at least one first outer peripheral cutting edge is two or more and the number of at least one second peripheral cutting edge is two or more” such that the claim might read as follows: “The end mill according to claim 1, comprising two or more first outer peripheral cutting edges and two or more second outer peripheral cutting edges”. 
Rejections based on Prior Art
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 that since “none of the cited references disclose, or suggest, the combination of “a relief angle…changes to increase in the axial direction of the tool body from a bottom face… and a relief angle… changes to decrease in the axial direction from the bottom face”, claim 1 is not obvious in view of the cited references.
The Examiner disagrees and points Applicant to the rejection above for details.  As explained above, Noland discloses an end mill (10) comprising at least one first outer peripheral cutting edge (refer to one of 20a, 20b, 20c or 20d), and at least one second one second outer peripheral cutting edge (refer to another one of the 20a, 20b, 20c or 20d), on an outer peripheral surface of the tool body (see Figures 9-12), wherein a relief angle (Ya) of the at least one first outer peripheral cutting edge (e.g. 20a) changes in an axial direction of the tool body from a bottom face that is one end of the tool body (see paragraph [0027]), and a relief angle (Yb) of the at least one second outer peripheral cutting edge (20b) changes in the axial direction from the bottom face (see paragraph [0027]); the value of the change or difference between each relief variation is at least on half or more of a degree (which encompasses 2˚ of the recited range on claim 6, therefore anticipating the claim).
Noland explicitly discloses and/or teaches that these changes in relief angles of each of their respective cutting edges are being performed to reduce resonant vibration and achieve greater stability when machining (see at least paragraph [0027-0028]). 
However, Noland fails to explicitly disclose that the relief angle (Ya) of the first outer peripheral cutting edge (20a) changes as to increase in the axial direction of the tool body.
Nevertheless, JP’608 teaches that it is well known in the art to have an increase in relief or clearance angles along an axial direction of a tool body of an end mill.  See Figures 1 and 2.
However, Noland fails to explicitly disclose that the relief angle (Yb) of the second outer peripheral cutting edge (20b) changes as to decrease in the axial direction of the tool body.
Nevertheless, Shpigelman teaches that it is well known in the art to have a decrease in relief or clearance angles along an axial direction of a tool body of an end mill.  (See Figure 1 and the values of the clearance angle along the cutting edge as in paragraph [0118].  Note that in Shpigelman cutting edge (or tooth) 20, has a first sub-edge 38 and a second sub-edge 40, note that on paragraph [0118] the angle of first sub-edge 38, located axially closest to machining end is 12˚ and the angle of the second sub-edge 40, located axially closes to shank end, is 9˚, as such, the angle decreases along an axial direction of the tool body).
A person of ordinary skill in the art, upon reading the teachings of base reference: Noland, and as taught by JP’608 and Shpigelman, would also have recognized the desirability of changing the relief angle of the first outer peripheral cutting edge (20a) to increase in the axial direction of the tool body (JP’608’s teachings) and of changing the relief angle of the second outer peripheral cutting edge (20b) to decrease in the same axial direction of the tool body (Shpigelman’s teachings) depending on the desired reduction of resonant vibration and to achieve greater stability when machining (see at least paragraph [0027-0028] of Noland). JP’608 teaches that an increase of the relief angle in the axial direction of the tool body is one of a finite number of permutations known to be useful for increasing stability properties and to reduce resonant vibration.  Shpigelman teaches that a decrease of the relief angle in the axial direction of the tool body is another one of a finite number of permutations known to be useful for increasing stability properties and to reduce resonant vibration.   
Furthermore, base reference Noland, teaches relief angle ranges that would reasonably have been expected to be applicable to a cutting edge.   
Thus, it would have been obvious to a person of ordinary skill in the art to try having the relief angle of the cutting edge to increase in the axial direction based on the teachings of Noland and JP’608; and to try having the relief angle of the other cutting edge to decrease in the axial direction based on the teachings of Noland and Shpigelman in an attempt to reduce resonant vibration and achieve greater stability when machining (see at least paragraph [0027-0028] of Noland and Figures 1-2 of JP’608 and paragraph [0118] of Shpigelman); such that the manner on which the relief angles of each of the at least one first and the at least one second outer peripheral surfaces are contrary to each other (claim 2); and such that at a particular position within the axial direction, the relief angle of the at least one first and the at least one second outer peripheral cutting edges are the same and are different at another arbitrary position (claim 4), as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as the relief angle of each cutting edge be constant along the axis of tool; all relief angles of each cutting edge be increasing along the axis of the tool; or all relief angles of each cutting edge be decreasing along the axis the tool); and Noland has explicitly stated that each cutting edge is disposed at different relief or clearance angle, each relief or clearance angle changing along the axial direction (or entire length of the cutting edge).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As explained above, since base reference of Noland explicitly discloses and/or teaches that changes in relief angles of each of their respective cutting edges are being performed in an attempt to reduce resonant vibration and achieve greater stability when machining (see at least paragraph [0027-0028]), upon reading the teachings of base reference Noland, and as taught by JP’608 and Shpigelman, it would also have recognized the desirability of changing the relief angle of the first outer peripheral cutting edge (20a) to increase in the axial direction of the tool body (JP’608’s teachings) and of changing the relief angle of the second outer peripheral cutting edge (20b) to decrease in the same axial direction of the tool body (Shpigelman’s teachings) depending on the desired reduction of resonant vibration and to achieve greater stability when machining (see at least paragraph [0027-0028] of Noland). JP’608 teaches that an increase of the relief angle in the axial direction of the tool body is one of a finite number of permutations known to be useful for increasing stability properties and to reduce resonant vibration.  Shpigelman teaches that a decrease of the relief angle in the axial direction of the tool body is another one of a finite number of permutations known to be useful for increasing stability properties and to reduce resonant vibration.   
Thus, it would have been obvious to a person of ordinary skill in the art to try having the relief angle of the cutting edge to increase in the axial direction based on the teachings of Noland and JP’608; and to try having the relief angle of the other cutting edge to decrease in the axial direction based on the teachings of Noland and Shpigelman in an attempt to reduce resonant vibration and achieve greater stability when machining (see at least paragraph [0027-0028] of Noland and Figures 1-2 of JP’608 and paragraph [0118] of Shpigelman); as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as the relief angle of each cutting edge be constant along the axis of tool; all relief angles of each cutting edge be increasing along the axis of the tool; or all relief angles of each cutting edge be decreasing along the axis the tool); and Noland has explicitly stated that each cutting edge is disposed at different relief or clearance angle, each relief or clearance angle changing along the axial direction (or entire length of the cutting edge).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722